Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1-12 are found to be allowable over the prior art.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to fix a typographical error between Claims 8 and 9, and an incorrect dependency of Claim 9. 
Claims
Claim 8: The turbocharger system of claim 7, wherein the first, third, and fifth quarter-wave resonators each has a resonator length L1, wherein L1 is less than L.
Claim 9: The turbocharger system of claim 8, wherein the second, fourth, and sixth quarter-wave resonators each has a resonator length L2, wherein L2 is greater than L1.

Claims 1-7 and 10-12:  the claims remain as presented in the filing dated December 16, 2018.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claim 1 regarding a turbocharger system wherein partition walls extending between inner and outer duct walls partition an annular cavity into at least first and second quarter-wave resonators that are open to an expansion chamber and at least a first Helmholtz resonator, and wherein the inner duct wall defines at least one hole therethrough connecting the first Helmholtz resonator with an interior of the inner duct, wherein the first quarter-wave resonator and the first Helmholtz resonator are axially serially arranged with respect to each other, and the second quarter-wave resonator and the first Helmholtz resonator are circumferentially serially arranged with respect to each other, in combination with the remaining limitations set forth in Claim 1, are not disclosed nor taught by the prior art.
Concerning the closest prior art, Gautam et al. (U.S. Patent Publ’n No. 2018/0231028 “Gautam”)
However, neither Gautam nor the related prior art anticipates or renders obvious the combination set forth in the independent claim. Specifically, the prior art does not teach or suggest a turbocharger system wherein partition walls extending between inner and outer duct walls partition an annular cavity into at least first and second quarter-wave resonators that are open to an expansion chamber and at least a first Helmholtz resonator, and wherein the inner duct wall defines at least one hole therethrough connecting the first Helmholtz resonator with an interior of the inner duct, wherein the first quarter-wave resonator and the first Helmholtz resonator are axially serially arranged with respect to each other, and the second quarter-wave resonator and the first Helmholtz resonator are circumferentially serially arranged with respect to each other
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant turbocharger systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747